Citation Nr: 9903519	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  94-00 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1940 to 
October 1944.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a May 1993 rating action of 
the Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The appellant submitted 
a notice of disagreement (NOD) in July 1993 and the RO issued 
a statement of the case (SOC) in August 1993.  The 
appellant's substantive appeal was received in October 1993.  

The Board remanded the case in March 1996 and February 1997 
for further development.  The Board again reviewed the case 
in May 1998 and determined that it was necessary to obtain an 
opinion from a medical expert with the Veterans Health 
Administration (VHA).  Two opinions were rendered and the 
appellant's representative was provided with a copy of each 
opinion and afforded an opportunity to respond thereto.

Upon review of the requested opinions, the Board determined 
that it was necessary to obtain another opinion from a 
medical expert with VHA.  That request was made in October 
1998 and the opinion was received in November 1998.  The 
appellant's representative has been provided with a copy of 
that opinion and afforded an opportunity to respond thereto.  


FINDINGS OF FACT

1.  The certificate of death lists the immediate cause of the 
veteran's death as cardiac arrest, as a consequence of 
hypertensive heart disease, as a consequence of hypertension, 
as a consequence of war fatigue.  

2.  At the time of the veteran's death, service connection 
was in effect for anxiety neurosis with depressive features, 
rated as 50 percent disabling; incomplete paralysis, left 
seventh cranial nerve, 10 percent disabling; varicose veins, 
left leg, 10 percent disabling; right inguinal hernia, post-
operative, noncompensably disabling; fracture, left fourth 
rib, noncompensably disabling; and shell fragment wound, 
forehead, noncompensably disabling. 

3.  Hypertensive heart disease and hypertension began many 
years after service and neither condition was proximately due 
to or the result of or aggravated by the established service-
connected disabilities.

4.  The veteran's service-connected disabilities did not 
substantially or materially contribute to the veteran's 
death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1310, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the time of the veteran's death, service connection had 
been in effect for anxiety neurosis with depressive features, 
rated as 50 percent disabling; incomplete paralysis, left 
seventh cranial nerve, 10 percent disabling; varicose veins, 
left leg, 10 percent disabling; right inguinal hernia, post-
operative, noncompensably disabling; fracture, left fourth 
rib, noncompensably disabling; and shell fragment wound, 
forehead, noncompensably disabling.  The veteran died on 
April [redacted], 1993.  The death certificate listed the 
immediate cause of death as cardiac arrest, as a consequence 
of hypertensive heart disease, as a consequence of hypertension, 
as a consequence of war fatigue.  

The appellant contends that the veteran's death is related to 
service in that the "war fatigue" noted on the death 
certificate is etiologically related to the service-connected 
anxiety neurosis.  

Medical records associated with the claims folder include a 
September 1966 Medical Affidavit, signed by John W. Yost, 
M.D., which noted that the veteran had anxiety reaction 
(severe), multiple somatic complaints, and hypertension 
influenced by nervous condition (emphasis in original).  It 
was further noted that the veteran had received extensive 
treatment since 1961.

Statements provided by private physicians in September 1967 
noted that the veteran had been treated "since 1961" for 
hypertension and a "cardiac condition," including a 
systolic murmur, which had prevented him from being employed.  

Hospital summary reports, dated in December 1969 and April 
1979 included diagnoses of anxiety neurosis and essential 
hypertension.

The report of a VA examination conducted in November 1979 
included the diagnosis of essential hypertension

In September 1993, Dr. Norman Vaughan, D.O., the physician 
who had signed the death certificate, submitted a letter in 
which he stated that the veteran suffered from "War 
Fatigue," which contributed to his hypertension, which in 
turn caused hypertensive heart disease, leading to cardiac 
arrest, which was the cause of death.  

When the Board initially reviewed the appellant's claim in 
March 1996, it was noted that complete treatment records had 
not been obtained from Dr. Vaughan and the case was remanded 
in order to accomplish that.  The Board also requested that 
the RO ask that Dr. Vaughan furnish the basis for his opinion 
and indicate whether he had any specialized training in the 
fields of psychiatry and cardiovascular medicine.  The 
requested records were received in May 1996, at which time it 
was also learned that Dr. Vaughan had died in September 1994.  
The treatment records, dated from 1984 to 1993 noted 
diagnoses of various conditions, including depression, "war 
fatigue" and coronary artery disease.

When the case was again reviewed by the Board in February 
1997, it was noted that the information requested in 
reference to Dr. Vaughan's medical training had not been 
obtained.  In addition, complete treatment records had not 
been requested from Dr. Yost; nor had an attempt been made to 
request a basis for the opinion provided by him.  The Board 
remanded the case in order to attempt to obtain that 
information.  

In April 1997, the appellant indicated that Dr. Yost had 
treated the veteran from 1960 until Dr. Yost died, at which 
time his practice and records were taken over by Dr. Vaughan.

A copy of an Osteopathic Physician Profile detailing Dr. 
Vaughan's curriculum vitae was received from the American 
Osteopathic Association In October 1997.  He was educated at 
the West Virginia School of Osteopathic Medicine.  Dr. 
Vaughan's major professional activity was reported to be 
office based patient care.  His primary practice focus was 
family practice; secondary, internal medicine.  

After completion of the development requested on remand, the 
Board determined that additional inquiry concerning the 
medical question central to the case was required prior to 
appellate disposition.  The Board's request for an opinion 
was sent to two physicians, one board certified in both 
Internal Medicine and Cardiovascular Disease and the other 
board certified in Psychiatry.  

In a July 1998 letter, the first physician reviewed the 
claims folder and related the veteran's pertinent medical 
history.  It was this physician's impression that the veteran 
had essential hypertension, which appeared to have developed 
sometime in the veteran's later 30's or early 40's.  The 
physician further noted that there was no documentation of 
hypertensive heart disease or congestive heart failure, 
considered the most common end organ disease of hypertensive 
heart disease without coronary disease.  The physician noted 
that, while hypertension is a significant risk factor for 
coronary artery disease, the veteran had another significant 
risk factor:  significant obesity.  The physician observed 
that the veteran apparently never required significant 
antihypertensive therapy to control his hypertension.  

It was the expert's opinion that:

"[a]lthough [the veteran] did have essential 
hypertension, that battle fatigue was not a 
contributing factor in its severity or in the 
actual cause of sudden death.  More significant 
were #1-age, and #2-his significant exogenous 
obesity....On this basis, it is my opinion that it is 
not likely that the veteran's service-connected 
anxiety neurosis with depressive features caused or 
aggravated the hypertension which led to the 
veteran's death."

In a July 1998 letter, the board certified psychiatrist noted 
that the medical evidence of record did not provide adequate 
information regarding the veteran's clinical course leading 
to his death, or his exact, most recent clinical psychiatric 
diagnosis.  In attempting to answer the question posed by the 
Board regarding the likelihood of a relationship between the 
veteran's service-connected anxiety neurosis and 
hypertension, the psychiatrist referred to additional medical 
sources and discussed the relationship between anxiety 
disorders and hypertension.  Based on a review of those 
studies, the expert indicated that he was unable to answer 
"yes" or "no" to the Board's question.  

In October 1998, the Board noted that the answers provided in 
response to earlier requests were equivocal and the case was 
referred for another expert medical opinion.  In a response 
received in November 1998, the Chief of Staff of a VA Medical 
Center reviewed the claims folder and offered his opinion.  
The expert noted that, because there was no mention of the 
circumstances of how the veteran died, it would be extremely 
difficult to assign a cardiac arrest from the information 
provided.  In addition, there was no data supporting the 
diagnosis of hypertensive heart disease, nor was there any 
mention of any kind of heart disease.  

The examiner opined that:

"The sustained hypertension could have been 
related to [the veteran's] genetic predisposition, 
obesity and perhaps his lifestyle.  More than 
likely, this was essential hypertension.  In 
summary, from the information provided, I do not 
believe that there was any relationship between the 
[veteran's] service-connected disability and his 
sudden cardiac arrest."

II.  Analysis

The Board initially finds that the appellant has presented a 
well-grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board further finds that the 
matter has been adequately developed for the purpose of 
appellate review.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause the 
veteran's death.  For a service-connected disability to be 
the cause of death, the disability must singly or with some 
other condition be the immediate or underlying cause, or must 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that the service-connected disability casually shared in 
producing death, but rather there must be evidence of a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 
(1998).

The cause of the veteran's death in April 1993 was cardiac 
arrest, as a consequence of hypertensive heart disease, as a 
consequence of hypertension, as a consequence of war fatigue.  
Neither the hypertension nor heart condition was manifest in 
service or for many years thereafter, and there is no 
evidence, nor is it contended, that these conditions were 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Rather, the 
appellant contends that the hypertension and hypertensive 
heart disease were secondary to service-connected anxiety 
neurosis or that the service-connected anxiety neurosis 
contributed to the veteran's death.  

Service connection will be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  If a service-
connected disability aggravates a non-service-connected 
disability service connection is warranted for that increment 
in severity of the non-service-connected disability 
attributable to the service-connected disability.  Allen v. 
Brown, 4 Vet. App. 439 (1995).

The possibility of a relationship between the service-
connected anxiety neurosis and the cause of the veteran's 
death was raised in statements of the veteran's treating 
physicians, Drs. Vaughan and Yost, to the effect that the 
veteran's anxiety neurosis either contributed to or 
influenced his hypertension.  VA medical experts who reviewed 
the file noted that the veteran had essential hypertension 
and discussed possible causes of that condition, including 
age, obesity and genetic predisposition.  The expert in 
cardiovascular disease opined that battle fatigue was not a 
contributing factor in the cause of death and it was not 
likely that the service-connected anxiety neurosis caused or 
aggravated the hypertension.  In the most recent opinion, 
that expert opined that he did not believe there was any 
relationship between the veteran's service-connected 
disability and sudden cardiac arrest.  

The Board gives greater weight to the opinions offered by the 
physicians within VHA, in part, because those opinions come 
only after a review of the entire record as requested by the 
Board and they refer to specific events and medical history 
to support the analysis.  The opinions offered by Drs. 
Vaughan and Yost do not include any reference to the 
information relied upon in forming those opinions.  No 
clinical foundation for those opinions was provided.  
Additionally, the professional credentials of the expert VHA 
physicians show that they have greater expertise with which 
to address the medical questions at issue.  The curriculum 
vitae of Dr. Vaughan does not indicate that he possessed the 
same level of expertise.  See Guerrieri v. Brown, 4 Vet. 
App. 467 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, as well as the medical conclusion the physician 
reaches; the credibility and weight to be attached to medical 
opinions are within the province of the Board).  

Although the appellant contends that service connection for 
the cause of the veteran's death is warranted, as a lay 
person, she is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The Board finds that the preponderance of the evidence is 
against the conclusion that the hypertension and hypertensive 
heart disease were proximately due to or the result of or 
aggravated by the service-connected anxiety disorder or that 
cause of the veteran's death was substantially or materially 
contributed to by the service-connected anxiety disorder.  
The preponderance of the evidence is against a finding of 
entitlement to service connection for the cause of the 
veteran's death 

ORDER

The appeal is denied. 





		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

